DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of Group I (claims 1-15) drawn to method of treating dry eye comprising applying one or more distinct compositions to a surface that corresponds to a cornea of an eye, including generating and propelling a mist of a first composition, wherein after reaching the surface, forms a first film layer that corresponds to a lipid layer of an artificial tear film in the reply filed on 1/12/2021 is acknowledged.
The restriction requirement is therefore made FINAL.
Claims 16-30 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-15 are included in the prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the phrase “95%-100% oils” which is unclear because examiner is unable to determine if the % amount is w/w, w/v, or v/v. In the interest of compact prosecution, examiner interprets the phrase “95%-100% oils” as % volume since volume is discussed in the specification in paragraphs [00003; 00006; 00185].
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Echols et al. (US 20040142038 A1) hereinafter Echols in view of Kleyne (US 20120130322 A1).
	Regarding claims 1-15, Echols is drawn to an artificial tear film over the surface of an eye having a first layer in direct contact with the ocular surface, an aqueous layer over the first layer, and a layer of a phospholipid over the aqueous layer. The first layer has polyvinyl alcohol, polyvinyl acetate, and polyvinyl pyrrolidone. The artificial tear film is effective in significantly prolonging the tear break up time in patients with dry eye syndrome (abstract).
 	Echols discloses a composition for the effective treatment of dry eye syndrome, for contact lens rewetting, and for the ophthalmic delivery of pharmacologically active agents. This composition is formulated to replicate all three layers of the normal human tear film (mucin, aqueous, and lipid) to provide tear film stability and protection of the epithelial cells of the ocular surface. The present invention provides an aqueous artificial tear formulation having a polyvinyl alcohol, a polyvinyl acetate, a hydrophilic polymer, and a phospholipid which, in combination, replicate all three layers of the normal human tear film [0018].
 	Echols does not explicitly disclose a mist.
 	However, Kleyne is drawn to a method for moisturizing the eye in which an amount of aqueous fluid is administered to the eye in an amount below that which causes flooding of the eye and removal of the normal tear film from the surface of the eye. The fluid, when administered in accordance with the invention, rehydrates the already present tear film rather than replacing the tear film. A kit for moisturizing the eye in accordance with the invention is also disclosed and discloses a mist (claims 1-13).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Echols, to include a mist, 
	One of ordinary skill in the art would have been motivated to do so because both Echols and Kleyne are in the field of alleviating dry eyes, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
  	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615